Citation Nr: 1728547	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-28 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right foot disability.  


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent 


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1994 to November 1997 and from August 2001 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Hartford (Newington), Connecticut, which, in pertinent part, denied service connection for a right heel spur with plantar fasciitis (right foot disability).  The Veteran testified before a Decision Review Officer in November 2010 and a transcript of that hearing is of record.

This matter was before the Board in December 2013 and June 2016, on which occasions it was remanded for additional evidentiary development, including obtaining outstanding treatment records and procuring VA examinations.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for service connection for a right foot disability in July 2009.  Specifically, the Veteran asserts that he incurred a right foot disability from running and pounding on his feet in service.  See 11/23/2010, VBMS, Hearing Testimony, pp. 17-33.  

A review of the record reveals that the Veteran was assessed in April 2007 with heel spur with plantar fasciitis of the right foot and underwent surgery by I.S., M.D., in January 2009 for chronic plantar fasciitis.  See 10/01/2009, VBMS, Medical Treatment Record-Non-Government Facility.  X-rays taken of the foot in March 2016 revealed where the heel spur had been removed but no pathology was seen.  Dr. I.S. assessed the Veteran with metatarsalgia of the right foot.  See 09/06/2016, VBMS, Medical Treatment Record-Non-Government Facility, at 2.  

This matter was before the Board in June 2016, at which time it was remanded to obtain 2005 treatment records for right heel spurs from Bert Fish Memorial Hospital in New Smyrna, Florida.  The Board instructed the RO to notify the Veteran if the records were unavailable pursuant to 38 C.F.R. § 3.159(e).  After a review of the record, the Board finds that the RO did not notify the Veteran or his representative that the records were unavailable.  The Board notes a December 2016 letter from VA to the Veteran noting that copies of treatment records were requested from Bert Fish Medical Center.  However, this letter did not inform the Veteran about the unavailability of such records.  

Furthermore, the remand directives also requested the RO to schedule the Veteran for a VA examination and instructed the examiner to address the Veteran's contention that he developed right foot pain from running and pounding on his feet during service.  

A VA examination was performed in August 2016.  X-rays performed of the right foot revealed heel spurs.  The examiner concluded that it was less likely than not that the Veteran's right foot spurs were incurred in service.  The examiner reasoned that based on a review of the records, the Veteran did not complain of foot pain until 2007 and his separation exam was normal.  The examiner noted generically that there were several risk factors for heel spurs, to include running or jogging, especially on hard surfaces.  However, the examiner failed to address this Veteran's specific assertions and circumstances that he developed right foot pain from running and pounding on his feet during service as requested in the 2016 Board remand.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Overall, the Board finds that substantial compliance has not been research; therefore; an additional remand is necessary to comply with the prior remand instructions.  

In addition, the Veteran signed a release for treatment records from Balazs B. Somogyi, M.D. and indicated that Dr. Somogyi treated him for heel spurs between 2006 to 2010.  To date, the RO has not requested the records from Dr. Somogyi.  See 02/24/2014, VBMS, VA 21-0820 Report of General Information; 02/21/2014, VBMS, VA 21-4142 Authorization for Release of Information.   


Accordingly, the case is REMANDED for the following actions:

1.  Inform the Veteran of VA's inability to obtain records from Bert Fish Memorial Hospital in New Smyrna, Florida, pursuant to 38 C.F.R. § 3.159(e).

2.  Request the Veteran to provide an updated authorization and then associate with the claims file the Veteran's private treatment records from Balazs B. Somogyi, M.D. from 2006 to 2010.  All efforts to obtain records should be associated with the claims file.  

3.  After completion of #1 and #2, forward the entire claims file, including a copy of this remand, to the August 2016 VA examiner for an addendum opinion as to the etiology of the Veteran's current right foot disability.  (If that examiner is not available, the file should be forwarded to another appropriate clinician for an opinion.  A new VA examination should be scheduled only if deemed necessary by the examiner).  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner should respond to the following question:  

Is it at least as likely as not (probability of at least 
50 percent) that the Veteran's right foot disability, including right heel spurs, plantar fasciitis, and/or metatarsalgia was incurred in or had its onset during his period of active military service.  

In responding to the above, the examiner is instructed to consider the Veteran's assertions that he developed right foot pain from running and pounding on his feet during service.   

The examiner must provide a comprehensive rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  The examiner is instructed not to base his or her opinion solely on the lack of treatment records and to consider the Veteran's lay statements of right foot pain in service.  

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

